            Case 2:18-cv-01602-JAD-PAL Document 22 Filed 11/19/18 Page 1 of 4




 1   Martin A. Muckleroy
     State Bar #9634
 2   MUCKLEROY LUNT, LLC
     6077 S. Fort Apache Rd., Ste 140
 3   Las Vegas, NV 89148
     Telephone: 702-907-0097
 4   Facsimile: 702-938-4065
     Email: martin@muckleroylunt.com
 5
     Richard W. Gonnello (pro hac vice)
 6   Email: rgonnello@faruqilaw.com
     Sherief Morsy (pro hac vice)
 7   Email: smorsy@faruqilaw.com
     FARUQI & FARUQI, LLP
 8   685 Third Avenue, 26th Floor
     New York, NY 10017
 9   Telephone: 212-983-9330
     Facsimile: 212-983-9331
10
     Attorneys for Lead Plaintiff Richard Ina, as Trustee for The Ina Family Trust
11
     UNITED STATES DISTRICT COURT
12   DISTRICT OF NEVADA
13                                                    C.A. No. 2:18-cv-01602-JAD-PAL
     In re: CV SCIENCES, INC. SECURITIES
14   LITIGATION

15                                                    STIPULATION AND [PROPOSED]
     This Document Relates To:                        ORDER EXTENDING TIME TO
16                                                    RESPOND TO COMPLAINT
17   ALL ACTIONS                                      (FIRST REQUEST)

18

19

20

21

22

23

24

25

26

27

28
              Case 2:18-cv-01602-JAD-PAL Document 22 Filed 11/19/18 Page 2 of 4




 1          Lead Plaintiff Richard Ina (“Ina”) and defendants CV Sciences, Inc., Michael Mona, Jr.,

 2 Michael Mona, III, and Joseph D. Dowling (collectively “Defendants”), by their undersigned counsel,

 3 state as follows:

 4          WHEREAS, on August 24, 2018, David Smith, individually and on behalf of all others similarly

 5 situated, filed a class action complaint captioned Smith v. CV Sciences, Inc., et al., No. 2:18-cv-01602-

 6 JAD-PAL, against Defendants alleging violations of violations of §§ 10(b) and 20(a) of the Securities

 7 Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and Securities and Exchange

 8 Commission Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5;

 9          WHEREAS, on September 6, 2018, Lenny Alvarado, individually and on behalf of all others

10 similarly situated, filed a related class action complaint captioned Alvarado v. CV Sciences, Inc., et al.,

11 No. 2:18-cv-01709-JAD-GWF (with the Smith action, collectively “CV Sciences Actions”), against

12 Defendants alleging violations of §§ 10(b) and 20(a) of the Exchange Act, 15 U.S.C. §§ 78j(b) and

13 78t(a), and Securities and Exchange Commission Rule 10b-5 promulgated thereunder, 17 C.F.R. §

14 240.10b-5;

15          WHEREAS, the CV Sciences Actions are subject to the procedural requirements of the Private

16 Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4, which contemplates: (i) the

17 consolidation of similar actions; and then (ii) the appointment of a lead plaintiff and lead counsel;

18          WHEREAS, on October 23, 2018, several movants, including Ina, filed motions for

19 consolidation of the CV Sciences Actions, appointment as Lead Plaintiff, and approval of their

20 respective Lead Counsel selections in the CV Sciences Actions (e.g., Smith, ECF Nos. 5-7);

21          WHEREAS, by November 5, 2018, all of the parties who filed such motions, except Ina,

22 withdrew their motions or filed notices of non-opposition to Ina’s Motion (see, e.g., Smith, ECF Nos.

23 10, 13);

24          WHEREAS, on November 15, 2018, the Court consolidated the CV Sciences Actions, appointed

25 Ina as Lead Plaintiff for the consolidated CV Sciences Actions, and approved his selection of Lead

26 Counsel, Smith, ECF No. 21;

27          WHEREAS, Defendants do not contest service under Fed. R. Civ. P. 4;

28          WHEREAS, Ina intends to file a consolidated amended complaint;


                                                         1
             Case 2:18-cv-01602-JAD-PAL Document 22 Filed 11/19/18 Page 3 of 4




 1          WHEREAS, the parties agree that Defendants’ deadline to respond to the CV Sciences Actions

 2 should be extended until 60 days after a consolidated amended complaint is filed, as set forth below in

 3 the proposed schedule;

 4          WHEREAS, Ina’s consolidated amended complaint will be subject to the heightened pleading

 5 standards imposed by the PSLRA and Fed. R. Civ. P. 9(b), and therefore requires more detailed

 6 allegations and more detailed arguments if Defendants move to dismiss Lead Plaintiff’s consolidated

 7 amended complaint;

 8          WHEREAS, this is the first stipulation for extension of time to respond to the complaint;

 9          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, that the Parties hereto

10 respectfully request that the Court order as follows:

11          1.      The Parties shall proceed according to the schedule below:

12
      Scheduled Event                                           Date
13    Lead Plaintiff to file a consolidated amended             January 4, 2019
      complaint
14    Defendants to file their motion to dismiss                March 5, 2019
15    (“Motion”)
      Lead Plaintiff to file his opposition to Defendants’      May 3, 2019
16    motion to dismiss (“Opposition”)
      Defendants to file their reply in support of their        June 3, 2019
17    motion to dismiss (“Reply”)
18          2.     In light of the heightened pleading standard under the PSLRA and Fed. R. Civ. P. 9(b),
                                                      30                               30
19 the Parties’ page limitations shall be as follows: 45 pages for Defendants’ Motion, 45 pages for Lead
                                 20
20 Plaintiff’s Opposition, and 30 pages for Defendants’ Reply.

21
            IT IS SO STIPULATED.
22
            DATED: November 19, 2018
23
     Respectfully submitted,
24
      FARUQI & FARUQI, LLP                                     MARQUIS & AURBACH
25
      By:    /s/ Richard W. Gonnello                           By:     /s/ Terry A. Coffing
26    Richard W. Gonnello, Esq. (pro hac vice)                 Terry A. Coffing, Esq. (SBN 4949)
      685 Third Avenue, 26th Floor                             10001 Park Run Drive
27    New York, NY 10017                                       Las Vegas, Nevada 89145
      Tel: 212-983-9330                                        Tel: 702-382-0711
28    Fax: 212-983-9331                                        Fax: 702-382-5816
      rgonnello@faruqilaw.com                                  tcoffing@marquisaurbach.com

                                                           2
           Case 2:18-cv-01602-JAD-PAL Document 22 Filed 11/19/18 Page 4 of 4




 1                          and                                               and
 2
     MUCKLEROY LUNT, LLC                                PROCOPIO
 3   Martin A. Muckleroy, Esq. (SBN 9634)               S. Todd Neal
 4   Attorneys for Lead Plaintiff Richard Ina, as       Attorneys for Defendants CV Sciences, Inc.,
     Trustee for The Ina Family Trust                   Michael Mona, Jr., Joseph D. Dowling, and
 5                                                      Michael Mona, III
 6

 7

 8
                                                        ORDER
 9
                                                        IT IS SO ORDERED as modified.
10

11

12                                                      ___________________________________
                                                        THE HONORABLE PEGGY A. LEEN
13                                                      UNITED STATES MAGISTRATE JUDGE
14                                                               November 28, 2018
                                                        DATED: ____________________________
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
